Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

This Placement Agency Agreement (this “Agreement”) is made and entered into as
of December 7, 2010 (the “Effective Date”), by and between TechniScan, Inc., a
Delaware corporation (the “Company”), and Stonegate Securities, Inc., a Texas
corporation (“Stonegate”).

 

WHEREAS, the Company desires to retain Stonegate as its placement agent, and
Stonegate is willing to act in such capacity, in each case subject to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Stonegate (each a “Party” and collectively, the
“Parties”) hereby agree as follows:

 

1.              RETENTION OF STONEGATE; SCOPE OF SERVICES.

 

(a)          Subject to the terms and conditions set forth herein, the Company
hereby retains Stonegate to act as the placement agent to the Company during the
Contract Period (as defined in Section 2 below), and Stonegate hereby agrees to
be so retained.

 

(b)         During the Contract Period (as defined in Section 2(a) below), as
the non-exclusive placement agent to the Company, Stonegate will have the
non-exclusive right to identify for the Company prospective purchasers
(collectively, the “Purchasers” and each individually, a “Purchaser”) in one or
more placements (each, a “Placement” and collectively, the “Placements”) of debt
and/or equity securities to be issued by the Company, the type and dollar amount
being as mutually agreed to by the Parties (the “Securities”).

 

(c)          Terms of the Placements shall be as set forth in subscription
documents, including any stock purchase or subscription agreement, escrow
agreement, registration rights agreement, warrant agreement and/or other
documents to be executed and delivered in connection with each Placement
(collectively, the “Subscription Documents”).  The Placements are intended to be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to Regulation D (“Regulation D”) of the
rules and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated under the Securities Act.

 

(d)         Stonegate will act on a best efforts basis and will have no
obligation to purchase any of the Securities offered in any Placement. During
the Contract Period, Stonegate shall have the non-exclusive right to arrange for
sales of Securities in the Placements, including without limitation the
non-exclusive right to identify purchasers for the Securities.  All sales of
Securities in the Placements shall be subject to the approval of the Company,
which approval may be withheld in the Company’s sole discretion.

 

(e)          Additionally, the Company shall keep confidential all information
and documents provided to the Company by Stonegate, including, but not limited
to, the identity of any potential investor, and the contents of any term sheet,
solicitation, investor list, investor indication of interest, road show list,
and any similar document.

 

(f)            The terms and provisions of Section 1(e) specifically shall
survive the Contract Period for 12 months.

 

2.              CONTRACT PERIOD AND TERMINATION.

 

(a)          Stonegate shall act as the Company’s non-exclusive placement agent
under this Agreement for a period commencing on the Effective Date, and
continuing until terminated by either Party upon 10 days notice to the other
Party (the “Contract Period”).

 

(b)         Upon termination, neither party will have any further obligation
under this Agreement, except as provided in Sections 5, 6, 7, 8, 9, 10, and 11
hereof.

 

--------------------------------------------------------------------------------


 

3.              REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Each Party represents and warrants that it has full power and authority to enter
into this Agreement and to perform its obligations hereunder.  This Agreement is
enforceable against the Company in accordance with its terms, subject to
applicable laws governing bankruptcy, insolvency and creditors’ rights
generally.  The Agreement does not conflict with, violate, cause a default,
right of termination, or acceleration (whether through the passage of time or
otherwise) under any contract, agreement, or understanding binding upon either
Party or any subsidiary of the Company.

 

4.              COVENANTS OF THE COMPANY.

 

The Company covenants and agrees as follows:

 

(a)          Neither the Company nor any affiliate of the Company (as defined in
Rule 501(b) of Regulation D) will sell, offer for sale, or solicit offers to
buy, or otherwise negotiate in respect of any security (as defined in the
Securities Act) of the Company which will be integrated with the sale of the
Securities and cause the Placement to be a deemed a public offering requiring
registration under the Securities Act.

 

(b)         Any and all filings and documents required to be filed in connection
with or as a result of the Placements pursuant to federal and state securities
laws are the responsibility of the Company and will be filed by the Company.

 

(c)          Any press release to be issued by the Company announcing or
referring to any Placement in which Stonegate serves as the placement agent
shall be subject to the prior review of Stonegate, and each such press release
shall, at the request of Stonegate, identify Stonegate as the placement agent. 
Stonegate shall be permitted to publish a tombstone or similar advertisement
upon completion of each Placement identifying itself as the Company’s placement
agent with respect thereto.  This Agreement shall not be filed publicly by the
Company without the prior written consent of Stonegate, unless required by
applicable law or regulation.

 

5.              FURNISHING OF COMPANY INFORMATION; CONFIDENTIALITY.

 

(a)          In connection with Stonegate’s activities hereunder on the
Company’s behalf, the Company shall furnish Stonegate with all reasonable
information concerning the Company and its operations that Stonegate deems
necessary or appropriate (the “Company Information”) and shall provide Stonegate
with reasonable access to the Company’s books, records, officers, directors,
employees, accountants and counsel.  The Company acknowledges and agrees that,
in rendering its services hereunder, Stonegate will be using and relying upon
the Company Information without independent verification thereof or independent
appraisal of any of the Company’s assets and may, in its sole discretion, use
additional information contained in public reports or other information
furnished by the Company or third parties.

 

(b)         Stonegate agrees that the Company Information will be used solely
for the purpose of performing its services hereunder.  Subject to the
limitations set forth in subsection (c) below, Stonegate will keep the Company
Information provided hereunder confidential and will not disclose such Company
Information or any portion thereof, except (i) to a third party contacted by
Stonegate on behalf of, and with the prior approval of, the Company pursuant
hereto who has agreed to be bound by a confidentiality agreement satisfactory in
form and substance to the Company, or (ii) to any other person for which the
Company’s consent to disclose such Company Information has been obtained.

 

(c)          Stonegate’s confidentiality obligations under this Agreement shall
not apply to any portion of the Company Information which (i) at the time of
disclosure to Stonegate or thereafter is generally available to and known by the
public (other than as a result of a disclosure directly or indirectly by
Stonegate in violation of this Agreement); (ii) was available to Stonegate on a
non-confidential basis from a source other than the Company, provided that such
source is not and was not bound by a confidentiality agreement with the Company;
(iii) has been independently acquired or developed by Stonegate without
violating any of its obligations under this Agreement; or (iv) the disclosure of
which is legally compelled

 

--------------------------------------------------------------------------------


 

(whether by deposition, interrogatory, request for documents, subpoena, civil or
administrative investigative demand or other similar process).  In the event
that Stonegate becomes legally compelled to disclose any of the Company
Information, Stonegate shall provide the Company with prompt prior written
notice of such requirement so that the Company may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this
Agreement.

 

(d)         The obligations of the Parties under this Section 5 shall survive
the termination of this Agreement for 12 months.

 

6.              FEES AND EXPENSES.

 

(a)          As compensation for services rendered by Stonegate in connection
with the Placements, the Company agrees to pay Stonegate a total fee (the
“Agency Fee”) of eight percent (8%) of the gross proceeds from the sale of
Securities in the Placements to purchasers identified by Stonegate, of which six
percent (6%) shall be paid in cash and two percent (2%) shall be paid in the
common stock of the Company.

 

1.               As compensation for services rendered by Stonegate in
connection with the Placements, the Company agrees to pay Stonegate a cash fee
(the “Agency Fee”) of six percent (6%) of the gross proceeds from the sale of
Securities in the Placements to purchasers identified by Stonegate.  The Agency
Fee shall be paid immediately upon the closing of each sale of Securities by the
Company to investors introduced to the Company by Stonegate.

 

2.               Upon closing of the Placement as defined above, the Company
agrees to issue to Stonegate fully paid non-assessable shares of common stock of
the Company equal to two percent (2%) of the gross proceeds of the placement in
the common stock of the Company to purchasers identified by Stonegate,
calculated at share price equal to the share price of the Placement. The Company
will issue the shares described in this subsection to such affiliates of
Stonegate and in such denominations as will be designated by Stonegate..

 

(b)         In the event that any Placement includes warrants that are
subsequently exercised, any sums received by the Company as a result of such
exercise shall be included in and added to the gross proceeds from the sale of
Securities in the Placements.  Upon the exercise of any such warrant, regardless
as to the timing of same, the Company shall immediately notify Stonegate of the
exercise and shall pay to Stonegate all fees, including the above Agency Fee,
associated with the exercise of the warrants.

 

(c)          In order to compensate Stonegate for its initial due diligence
efforts, the Company shall deliver to Stonegate (or Stonegate’s designee)
150,000 shares of fully paid non-assessable shares of common stock of the
Company (the “Shares”), such shares to vest immediately upon the execution of
this Agreement.  The Company will issue the Shares to such affiliates of
Stonegate and in such denominations as will be designated by Stonegate.

 

(d)         If Stonegate has not received the Shares, referenced in
Section 6(c) above, before 45 days from the effective date of this Agreement,
then an additional fee in the amount of $10,000 shall then be immediately due
and payable from Company to Stonegate at that time.  Moreover, an additional fee
in the same sum shall be immediately due and payable from Company to Stonegate
every 30 days thereafter until Stonegate receives said Shares.

 

(e)          The Company shall also promptly reimburse Stonegate for all
reasonable out-of-pocket expenses incurred by Stonegate and its directors,
officers and employees in connection with the performance of Stonegate’s
services under this Agreement.  For these purposes, “out-of-pocket expenses”
shall include, but not be limited to, attorneys’ fees and costs, telephone
conference charges, courier, mail, supplies, travel, lodging, transportation,
and similar expenses. All out of pocket expenses over $1,000 incurred by
Stonegate must be pre-approved in writing by the Company.

 

--------------------------------------------------------------------------------


 

(f)            The fees payable to Stonegate under this Agreement are separate
from and do not include fees that may be charged by or owed to other entities as
a result of other agreements of the Company or as agreed to by the Company.

 

(g)         The obligations of the Parties under this Section 6 shall survive
the termination of this Agreement for any reason for a period of 12 months.

 

7.              INDEMNIFICATION.

 

(a)          The Company agrees to indemnify and hold Stonegate harmless from
and against any and all losses, claims, damages or liabilities (or actions,
including securityholder actions, in respect thereof) related to or arising out
of Stonegate’s engagement hereunder or its role in connection herewith, and will
reimburse Stonegate for all reasonable expenses (including reasonable costs,
expenses, awards and counsel fees and/or judgments) as they are incurred by
Stonegate in connection with investigating, preparing for or defending any such
action or claim, whether or not in connection with pending or threatened
litigation in which Stonegate is a party.  The Company will not, however, be
responsible for any claims, liabilities, losses, damages or expenses which are
finally judicially determined to have resulted primarily from the bad faith,
negligence or willful misconduct of Stonegate.  The Company also agrees that
Stonegate shall not have any liability to the Company for or in connection with
such engagement, except for any such liability for losses, claims, damages,
liabilities or expenses incurred by the Company that result primarily from the
bad faith, gross negligence or willful misconduct of Stonegate.  In the event
that the foregoing indemnity is unavailable (except by reason of the bad faith
or negligence of Stonegate), then the Company shall contribute to amounts paid
or payable by Stonegate in respect of its losses, claims, damages and
liabilities in such proportion as appropriately reflects the relative benefits
received by, and fault of, the Company and Stonegate in connection with the
matters as to which such losses, claims, damages or liabilities relate, and
other equitable considerations.  The foregoing shall be in addition to any
rights that Stonegate may have at common law or otherwise and shall extend upon
the same terms to and inure to the benefit of any director, officer, employee,
agent or controlling person of Stonegate.  The Company hereby consents to
personal jurisdiction, service and venue in any court in which any claim which
is subject to this agreement is brought against Stonegate or any other person
entitled to indemnification or contribution under this subsection (a).

 

(b)         Stonegate agrees to indemnify and hold the Company harmless from and
against any and all losses, claims, damages or liabilities (or actions,
including securityholder actions, in respect thereof) which are finally
judicially determined to have resulted primarily from the bad faith, gross
negligence or willful misconduct of Stonegate, and will reimburse the Company
for all reasonable expenses (including reasonable costs, expenses, awards and
counsel fees and/or judgments) as they are incurred by the Company in connection
with investigating, preparing for or defending any such action or claim, whether
or not in connection with pending or threatened litigation in which the Company
is a party.  In the event that the foregoing indemnity is unavailable, then
Stonegate shall contribute to amounts paid or payable by the Company in respect
of its losses, claims, damages and liabilities in such proportion as
appropriately reflects the relative benefits received by, and fault of, the
Company and Stonegate in connection with the matters as to which such losses,
claims, damages or liabilities relate, and other equitable considerations.  The
foregoing shall be in addition to any rights that the Company may have at common
law or otherwise and shall extend upon the same terms to and inure to the
benefit of any director, officer, employee, agent or controlling person of the
Company.  Stonegate hereby consents to personal jurisdiction, service and venue
in any court in which any claim, which is subject to this agreement, is brought
against the Company or any other person entitled to indemnification or
contribution under this subsection (b).

 

(c)          The obligations of the Parties under this Section 7 shall survive
the termination of this Agreement for a period of 12 months.

 

--------------------------------------------------------------------------------


 

8.              NON-CIRCUMVENTION.

 

The Company hereby agrees that, for a period of one year from the end of the
Contract Period or other termination of this Agreement, the Company will not
enter into any agreement, transaction or arrangement with any of the
institutions (including their agents, principals and affiliates and the accounts
and funds which they manage or advise) which Stonegate has introduced, directly
or indirectly, to the Company pursuant to a direct meeting, or telephone call as
prospective purchasers of the Securities in the Placements (collectively, the
“Stonegate Contacts”), regardless of whether a transaction is consummated with
such prospective purchasers, unless the Company notifies Stonegate in writing of
the agreement, transaction or arrangement, and pays Stonegate a fee equal to the
Agency Fee plus all other compensation under Section 6 of this Agreement for
securities of the Company sold to Stonegate Contacts.

 

9.              GOVERNING LAW.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OFTEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS
THEREOF.

 

10.       ARBITRATION.

 

Stonegate and the Company will attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of mutual cooperation.  Any dispute which the parties cannot
resolve may then be submitted by either party to binding arbitration in Dallas,
Texas under the rules of the American Arbitration Association for resolution. 
Nothing in this paragraph will prevent either party from resorting to judicial
proceedings if (a) good faith efforts to resolve the dispute under these
procedures have been unsuccessful or (b) interim relief from a court is
necessary to prevent serious and irreparable injury.

 

11.       NO WAIVER.

 

The failure or neglect of any party hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or waiver by any party of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.

 

12.       SUCCESSORS AND ASSIGNS.

 

The benefits of this Agreement shall inure to the benefit of the Parties, their
respective successors, assigns and representatives, and the obligations and
liabilities assumed in this Agreement by the Parties shall be binding upon their
respective successors and assigns.  This Agreement may not be assigned by either
Party without the express written consent of the other Party, which consent
shall not be unreasonably withheld.

 

13.       NOTICES.

 

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, recognized overnight delivery service,
or facsimile (with copy by first class mail) as follows:

 

--------------------------------------------------------------------------------


 

If to the Company:
TechniScan, Inc.

3216 South Highland Drive, Suite 200

Salt Lake City, UT 84106

Attn: David C. Robinson, CEO

Phone: 801-521-0444

Email: drobinson@tsni.com

 

If to Stonegate:
Stonegate Securities, Inc.
5950 Sherry Lane, Suite 410
Dallas, Texas  75225

Attn: Jesse B. Shelmire, CEO

Phone: 214-987-4121

Email: jesse@stonegateinc.com

 

Either Party may change its address or facsimile number set forth above by
giving the other Party notice of such change in accordance with the provisions
of this Section. A notice shall be deemed given (a) if by personal delivery, on
the date of such delivery, (b) if by certified mail, on the date shown on the
applicable return receipt, (c) if by overnight delivery service, on the day
after the date delivered to the service, or (d) if by facsimile, on the date of
transmission.

 

14.       NATURE OF RELATIONSHIP.

 

The Parties intend that Stonegate’s relationship to the Company and the
relationship of each director, officer, employee or agent of Stonegate to the
Company shall be that of an independent contractor and not as an employee of the
Company or an affiliate thereof.  Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Stonegate and the Company or their respective successors or assigns. 
Neither Stonegate nor any director, officer, employee or agent of Stonegate
shall be considered to be an employee of the Company by virtue of the services
provided hereunder.

 

15.       MISCELLANEOUS

 

Stonegate’s obligations under this Agreement are subject to the following
general conditions:

 

(a)          All relevant terms, conditions, and circumstances relating to the
Placements will be reasonably satisfactory to Stonegate and its counsel.

 

(b)         Stonegate reserves the right to solicit the assistance of outside
dealers (“Dealers”) to assist in the offer and sale of the Placements; provided,
however, that any such Dealers agree in writing to be bound by the terms of the
applicable Placement. It is understood that Stonegate, in its sole discretion,
shall be entitled to pay over to any such Dealers any portion of the
compensation received by Stonegate hereunder.  The Company shall have no
financial liability for any fees or expenses of any such Dealers.

 

16.       CAPTIONS.

 

The Section titles herein are for reference purposes only and do not control or
affect the meaning or interpretation of any term or provision hereof.

 

17.       AMENDMENTS.

 

No alteration, amendment, change or addition hereto shall be binding or
effective unless the same is set forth in a writing signed by a duly authorized
representative of each Party.

 

--------------------------------------------------------------------------------


 

18.       PARTIAL INVALIDITY.

 

If it is finally determined that any term or provision hereof is invalid or
unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision shall be
replaced by a term or provision that is valid and enforceable and that comes as
close as possible to expressing the intention of the invalid or unenforceable
term or provision.

 

19.       ENTIRE AGREEMENT.

 

This Agreement embodies the entire agreement and understanding of the Parties
and supersedes any and all prior agreements, arrangements and understandings
relating to the matters provided for herein.

 

20.       COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall be considered one and the same
agreement.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above by duly authorized representatives of the Company and Stonegate.

 

 

TechniScan, Inc.

 

 

 

 

 

By:

/s/ David C. Robinson

 

Title:

CEO

 

 

 

 

 

STONEGATE SECURITIES, INC.

 

 

 

 

 

By:

/s/ Jesse B. Shelmire

 

Title:

CEO

 

--------------------------------------------------------------------------------

 